Case 5:18-cv-05558-BLF Document 29-1 Filed 03/06/20 Page 1 of -

 

 

on DECLARATION OF SERVICE BY MAIL
3 - BY PERSON IN STATE CUSTODY -
eels 8 é . °
; ' - Fed.R.Civ.P.Rule 6 (d)
4 T, Shikeb Saddozai | , the undersigned ,declare:
I-am over the age of 18 years,and I am a ‘party to the matter,
Sj I am a resident of Corcoran in the county of King
State of California. My address ‘is; Shikeb Saddozai-ay1590
6 ° , . , Corcoran State. Prison
P.O.Box 3461
7 Corcoran C.A. 93212

81° On, March 2, 2030 _ 1 Served the attached document(s):

9]. + AMENDED COMPLAINT.

.109- * MOTION FOR RECONSIDERATION ORDERING APPOINTMENT OF CONSEL
UNDER NEW GROUNDS NECESSARY FOR DUE PROCESS. . ote

1
* DECLARATION BY PLAINTIFF *IN SUPPORT OF. MOTION FOR RECONSIDEd
12 ATION ORDERING APPOINTMENT ‘OF COUNSEL, UNDER NEW, GROUNDS ~

NECESSARY FOR DUE PROCESS,

. 13 - . Sse -
-. || * MEMORANDUM OF LAW. IN SUPPORT OF.MOTION FOR: RECONSIDERATION
14 ORDERING APPOINTMENT OF COUNSEL UNDER NEW GROUNDS .NECESSARY
FOR DUE PROCESS. . oO mo

 

 

 

17

18 (BY U.S.MAIL) on all other’ parties to this action,at the

|| addresses listed below,by Placing true and correct. copies of
19]: said document(s) thereof ;enclosed ina Sealed envelope(verf fied
. by prison officials)with postage: fully’ prepaid, and Curned | .
* 207 sealed envelope to prison officig

21 Rehabilitations Corcoran State. Prison .- 7 . ,
in:the .é@fdénary course of business forimailing witn the United|.
22! States Postal Service as per the regulations governing

{| out-going Legal Mail, ;

23 ‘

~f} Clerk,U.S.D.C.,Northern Dist.,

24) 280 South First St.,Rm-2112

San Jose,C.A. 95113 ,

I. DECLARE UNDER THE PENALTY OF PERJURY THAT ALL OF THE
26// FOREGOING IS TRUE AND CORRECT. -

 

 

 

Executed on:' March 2, 2020 »8t Corcoran . California.
a - Abts
. . . -
Declarant
OURT PAPER
‘ATE OF CALIFORNIA

 

 

‘D 123 (REV, $95,
